Citation Nr: 1531815	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  14-03 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to a disability rating in excess of 20 percent for service-connected lumbar fusion L4-L5.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected arterial hypertension.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney-at-Law



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to July 1992.

These matters come to the Board of Veterans' Appeals (Board) from April 2011 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues of entitlement to a disability rating in excess of 20 percent for service-connected lumbar fusion L4-L5, entitlement to a disability rating in excess of 10 percent for service-connected arterial hypertension and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no evidence of depression or depressive symptoms during service and the Veteran does not have a current diagnosis of any psychiatric disorder, to include depression.


CONCLUSION OF LAW

The criteria for service connection for depression have not been met.  38 U.S.C.A. §§ 1111, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in July 2012.  In the letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, including what he needed to provide and what would be obtained by VA.  

In addition, VA satisfied the duty assist by obtaining the Veteran's service treatment records.  Neither the Veteran or his representative have indicated that there are outstanding records no yet associated with the claims file that are relevant to his claim for service connection for depression.

The Board acknowledges that the Veteran has not had a VA examination in connection with his claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79   (2006).  Here, there is no evidence of  a current disability or evidence establishing an in-service event, injury or disease.  The evidence of record does not raise a reasonable possibility that a VA examination would result in findings favorable to the Veteran and therefore, not having an examination is not prejudicial to the Veteran in this case.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons and bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim).

Based on the foregoing, the Board concludes that no further assistance to the Veteran with the development of the evidence is required. 

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service. Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

In this case, the service treatment records contain no complaints of depression or evidence of treatment for depression or other psychiatric symptoms.  The Veteran has provided no evidence that he currently suffers from depression and the VA treatment records in the claims file do not contain  a diagnosis of a psychiatric disability.  The existence of a current disability is the cornerstone of a claim for service connection and VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for depression must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

Service connection for depression is denied.


REMAND

Reasons for Remand:  To obtain recent VA treatment records, to schedule the Veteran for new VA examinations and to readjudicate an inextricably intertwined issue.

In October 2010, the Veteran filed a claim for an increased rating for his service-connected lumbar spine disability.  The assigned 20 percent disability rating was continued in a September 2011 rating decision and the Veteran appealed.  In June 2012, the Veteran filed a claim for a TDIU which the RO interpreted as a claim for an increased rating for each of his service-connected disabilities, to include his lumbar spine disability and hypertension.  

At a VA examination in August 2012, the Veteran indicated having flare-ups in back pain particularly with heavy lifting and walking which caused him to have to stay in bed.  Range of motion was noted to be normal even after repetition with no evidence of painful motion or other indicators of functional loss.  The examiner noted that the Veteran had no impairment that would cause him to be unable to hold sedentary employment.  It was indicated he might be limited in a job requiring prolonged walking or heavy lifting.

As to the Veteran's claim for an increased rating for hypertension, the most recent examination in September 2012 indicated that the Veteran was no longer taking medication to control the condition.  It was noted that he was trying to diet and exercise.  The evidence did not indicate the Veteran had a history of a diastolic blood pressure elevation to predominantly 100 or more.  The examiner indicated hypertension did not affect the Veteran's employability.

In 2012, the evidence did not indicate entitlement to an increased rating for the Veteran's lumbar spine condition or for hypertension.  Notably, however, there have been no further examinations of the severity of the Veteran's service-connected disabilities and there are no VA treatment records more recent than January 2012 in the claims file.  

In claims for an increased rating, the current level of disability is most important.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Although age of an examination is not, in itself, an automatic reason for remand, a current examination is necessary in determining the overall disability picture.  Here, the most recent spine examination of record is dated in August 2012 and the most recent hypertension examination is dated in September 2012.  See VAOPGCPREC 11-95 (1995) (VA is obliged to afford a Veteran a contemporaneous examination where there is an indication of an increase in the severity of the disability.)
The Board notes that neither the Veteran nor his representative has alleged that the 2012 examinations were inadequate or that there are outstanding records of treatment for hypertension or back concerns.   Nonetheless, VA treatment records are in constructive possession of the VA, even if they are not physically located in the claims file, an attempt must be made to locate any outstanding records.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Here, there is evidence of treatment for his lumbar spine condition in 2012 and there is no reason to assume that treatment has not been continuing.

In order to ensure that VA has fully satisfied its duty to assist the Veteran prior to a final adjudication of the claims, the Board will take the action that is most favorable to him at this time and remand the increased rating claims to seek any outstanding VA treatment records and to schedule him for new VA examinations.

The issue of entitlement to a TDIU is inextricably intertwined with the other two claims being remanded in this decision.  Therefore, the Board must defer consideration of such claim until the development of the Veteran's increased rating claims is complete.

A TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  38 C.F.R. § 4.16(a) (2014).  If the required percentage requirements are not met but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the Director of the VA Compensation and Pension Service should consider whether a TDIU may be awarded on an extra-schedular basis.  38 C.F.R. § 4.16(b).  The Board cannot award a TDIU on this basis in the first instance.

Here, the Veteran is currently in receipt of a 20 percent rating for lumbar fusion L4-L5 and a 10 percent rating for hypertension; his combined disability rating is 30 percent and he does not meet the percentage requirements for entitlement to a TDIU.  The RO should reconsider his entitlement following the acquisition of updated treatment records and after the Veteran has undergone new examinations to determine the current nature and severity of his service-connected conditions.

Accordingly, the case is REMANDED for the following action:

1. Associate all outstanding VA treatment records from January 2012 to the present with the claims file.

2.  Once all outstanding VA treatment records are associated with the claims file, schedule the Veteran for a VA examination with an appropriate specialist to assess the current nature and severity of his service-connected lumbar spine disability.

The electronic claims file should be made available for review and the examination report should reflect that such review occurred.

The examiner should perform range of motion testing administered with a goniometer.  

Along with actual measurement of range of motion, the examiner should indicate whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in additional functional loss.  
The examiner should note the presence of favorable ankylosis, unfavorable ankylosis and/or incapacitating episodes. The examiner should specifically indicate the presence of any other associated objective neurologic abnormalities, to include bowel or bladder impairment.

All objective and subjective symptoms should be reported in detail.

Finally, the examiner should provide an opinion as to the functional limitations the Veteran experiences as a result of his lumbar spine condition and what impact those have on his occupational functioning.

A complete rationale must be given for all opinions and conclusions expressed.

3.  Once all outstanding VA treatment records are associated with the claims file, schedule the Veteran for a VA examination with an appropriate specialist to determine the current severity of his service-connected hypertension. 

The electronic claims file should be made available for review and the examination report should reflect that such review occurred.

All necessary tests should be performed, including blood pressure readings.  It should be indicated whether the Veteran requires continuous medication for control of his hypertension.

Finally, the examiner should provide an opinion as to the functional limitations the Veteran experiences as a result of his hypertension and what impact those have on his occupational functioning.

A complete rationale must be given for all opinions and conclusions expressed.

4. Thereafter, the RO should readjudicate the claims, to include entitlement to a TDIU, in light of the additional evidence obtained.  If any of the benefits sought on appeal remain denied, to include a TDIU, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


